Case 2:19-cv-12735-TGB-KGA ECF No. 22, PageID.161 Filed 12/04/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


NICHOLAS JAMES VONTZ,                              2:19-cv-12735

                  Plaintiff,
                                         ORDER ADOPTING REPORT
      v.                                  AND RECOMMENDATION
JANE/JOHN DOES,

                  Defendant.


     This matter is before the Court on Magistrate Judge Patricia T.
Morris’s Report and Recommendation of October 14, 2020 (ECF No. 15)

recommending that Plaintiff’s Motion Seeking Leave to Amend his

Complaint be GRANTED.

     The Court has reviewed the Magistrate Judge’s Report and
Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court
will make a “de novo determination of those portions of the report… to

which objection is made.” Id. Where, as here, neither party objects to the

report, the district court is not obligated to independently review the
record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of October

14, 2020 as this Court’s findings of fact and conclusions of law.

                                     1
Case 2:19-cv-12735-TGB-KGA ECF No. 22, PageID.162 Filed 12/04/20 Page 2 of 2




     Accordingly, it is hereby ORDERED that Magistrate Judge

Morris’s   Report and Recommendation of October 14, 2020 is

ACCEPTED and ADOPTED. It is FURTHER ORDERED that

Plaintiff’s Motion Seeking Leave to Amend his Complaint is GRANTED.

IT IS SO ORDERED.


Dated: December 4, 2020        s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                     2
